DETAILED ACTION

The amendment filed on June 29, 2021 has been entered.

Withdrawal of Restriction Requirement
Due to the indicated allowability of claim 1, the Restriction requirement (see the Office action having the Notification Date of October 9, 2020) has been withdrawn, and the withdrawn claims have been rejoined.

Drawings
The drawings are objected to because of the following informalities:
In Figure 8, numeral 22a is inaccurate and should be changed to --22b--, and numeral --22a-- should be added to indicate the end wall (i.e., the bottom surface of one of the depressions/concavities 16); also, numeral 26 should be added to indicate the surface from which rod 100 extends.
In Figure 9, numeral 22a is inaccurate and should be changed to --22b--; also, numeral --26-- should be added to indicate the surface from which rod 100 extends.
In Figure 10, numeral 20a is inaccurate and should be changed to --20b--, and numeral --20a-- should be added to indicate the end wall (i.e., the bottom surface of one of the depressions/concavities 16); also, numeral 16 should be added to indicate one of the depressions/concavities.
In Figure 12, numeral 22a is inaccurate and should be changed to --22b--, and numeral --22a-- should be added to indicate the end wall (i.e., the bottom surface of one --.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-19, 27, 28, 30, and 33 are objected to because of the following informalities:
In claim 1, lines 5-6 are not sufficiently clear as to what is being set forth, particularly as to what “configures” refers, particularly in view of the recitation “secured to the dispenser body”, and to obviate this matter, it is suggested to rewrite the subject lines as follows:
-- a pusher external to the dispenser body, and pivotally secured to the dispenser body at outer surfaces of the first and second walls 

In claim 7, line 2, claim 8, line 1, claim 27, line 2, and claim 28, line 1, clear antecedent basis is lacking for the recitation “depressions”, particularly as to what disclosed structure it refers, and to obviate this matter, it is suggested to amend paragraph 00060, line 1 of the specification as follows:
 -- A design in the form of concavities or depressions 16 is provided on the outer walls or surfaces--.
	In claim 33, line 14 is not sufficiently clear, and to obviate this matter it is suggested to insert –in a direction--  before “parallel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 24, line 1, the recitation “the edible product” is vague and indefinite in view of the recitation of “confectionary product” in claim 23 from which this claim depends, and it is suggested to change the subject recitation to –the confectionary product--.
In claim 28, line 1, the recitation “the depressions” lacks antecedent basis, and to obviate this matter, it seems that this claim should be amended so as to depend from claim 27, not claim 26.

The suggested changes for claims 20-24 are as follows:
--	20. (Currently amended) A dispenser and an edible product comprising:


a dispenser body with an axis, the dispenser body having a first wall and a second wall that are spaced apart along the axis and a third wall connecting the first and second walls and extending around the axis; and
a pusher external to the dispenser body, and pivotally secured to the dispenser body at outer surfaces of the first and second walls for movement around the axis, 
wherein,
the dispenser body includes an interior space within which is held the edible product,
the dispenser body includes an opening in the third wall via which the edible product can be extracted,
the dispenser body includes a dispensing surface upon which the edible product can travel,
the dispenser body includes a slot in the third wall of the dispenser body over the dispensing surface, the slot extending longer in a direction other than parallel to the axis than in a direction parallel to the axis, and
the pusher includes a prong that fits into and is extendible within the slot to engage with the edible product.

21. (Currently amended) The dispenser and edible product of claim 20, wherein the edible product is in the form of a tape.

22. (Currently amended) The dispenser and edible product of claim 21, wherein the tape is coiled into a roll.

23. (Currently amended) The dispenser and edible product of claim 21, wherein the edible product is a confectionary product.

24. (Currently amended) The dispenser and edible product of claim 23, wherein the confectionary 
Allowable Subject Matter
Claims 1-19, 25-27, and 29-33 are allowable over the prior art of record.
Claims 20-24 and 28 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
November 20, 2021